NDFL 2453 (Rev. l 1/16) Judgment in a Ciiminai Case

 

 

 

Sheet l
UNITED STATES DISTRICT COURT
Northein District of Florida
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.

IUSTH.J E_ WOERNER CEIS€ Numbel`l 31 i SCI`QO-QOS/MCR

USM Number: 26158-017
Donald M. Sheehan (Appointed - CJA)

Defendant’s Attomey

 

THE DEFENDANT:
§ pleaded guilty to eount(s) One through Six ofthe Indictment on Octcber 12, 2018

 

I:| pleaded nolo contendere to connt(S)
Which was accepted by the court.

E:i was found guilty on count(S)
after a piea ofnot guiity.

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 841(a)(l) and Conspn'acy to Distribute and Possession With latent to Septern‘oer 18, 2018 One
841(b)(l)(A)(viii), and 846 Distribute 50 Granis or more of Methamphetamine
21 U.S.C. §§ 841(a)(1) and Distribution ofMethamphetamine April 19, 2018 Two
84 l (b)(l)(B)(viii) ,
21 U.S.C. §§ 841(a)(1) and Disn'ibution ofMethainphetamine April 24, 2018 anee
841(b)(1)(B)(viii), and 18 U.S.C. May 9, 2018 Fonr
§2 May23,2018 Five
June 28, 2018 Six
The defendant is sentenced as provided in pages 2 through 7 n:.[nmi of this judgment The sentence is imposed pursuant to

the Senteneing Refoltn Aet of 1984.
]:| The defendant has been found not guilty on count(s)
i:] Connt(s) i:| is i:l are dismissed on the motion of the United `States.

 

 

lt is ordered that the defendant must notify tire United States attorney for this district within 30 days of any change of name,
residence, or mailing address until ali fmes, restitution, costs, and special assessments imposed by this judgment are fully paid If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstancesl

December 19, 2018

Date of Imposition of Judgment

7/1/[.

Sij!,n&flll`e OfJU(iHC d 7 0 infirm iiiw

 

M. Casey Rodgers, United States Bistrict dodge
Na:ne and 'l`itie of .l udge

 

 

January 13 ,2019
Date l

 

NDl<`L 24SB (Rev. ll/lé) Judgment in a Crlminal Case

Shect 2 j Imprisonzneni

 

 

 

Judgmenthage _____2___ of _____ 7

 

DEFENDANT: JUSTTN E. WOERNER
CASE NUMBER: 3:1801‘90-005/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total term of:

84 months as to Connts Onc through Six, with said counts to run concurrently one With the other.

§ The court makes the foliowing recommendations to the Bureau of Prisons:

The court recommends the defendant be designated to a facility for confinement as near to Pensaeola, Florida, as
reasonably possible The court has no objection to a camp placement, should the BOP determine it appropriate

The court identifies the defendant as a person in need of a fccused, intensive substance abuse treatment program,
both during incarceration and on reentry through a residential reentry center.

The court strongly recoinmends, given the defendant’s serious opiate addiction, that he be placed into the BOP’s
Residentiai Drug Abuse Prograrn. Additionaliy, While awaiting placement into RDAP, or, if deemed ineligible for
RDAP, the court orders the defendant to complete Drug Education classes and fully participate in the BOP’s
nonresidential drug abuse treatment program. Further, the court strongly recommends that the defendant
participate in any cognitive behavioral therapy programming available

m The defendant is remanded to the custody ofthe United States Marshal.

i:i The defendant shall surrender to the United States Marshal for this district

[] ar _[:l a.m. l:l amv on

l:l as mined by the norma states Marshar.

 

i:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:i before 2 p.rn. on

 

|:i as notified by the United States Marshai.

|:i as notified by the Probation or Pretrial Services Ofiice.

RETURN

l have executed this judgment as foliows:

at

Defendant delivered on __ _. to

 

 

with a certified copy of this judgment

,,!

 

 

UNiTED STA'l‘ES MARSHAL

By

 

DEPurY uNrrED sTATEs MARSHAL

 

N'DFL 245B (Rev. l ll 16) Judgment in a Criminai Case

Sheet 3 j Supcrvised Reiease

 

JudgmenliPage _ 3 of __7

DEFENDANT: IUSTIN E. WOERNER
CASE NUMBER: 31180r90-005/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

ins

5 years as to Counts One through Six, with said counts to run concurrently one with the other.

MANI)ATORY CONDITIONS

You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the ccurt.
\:l The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse (check ifapp!icab!e)

You must cooperate in the collection of DNA as directed by the probation officer. (check Japplicable)

|:] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, el seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, wori<, are a student, or were convicted cfa qualifying offense (check g°appficable)

[:i You must participate in an approved program for domestic violence (check Japplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page

 

 

NDFL 24513 (Rev. 11/16) lodginan in a Crirninal Case

Sheet 3A r~ Supervised Reiease

 

JndgnicntiPage 4 Gf 7 ........

 

DEFENDANT: .TUSTIN E. WOERNBR
CASENUMBER: 3:lScr90-005/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must compiy with the foliowing standard conditions of supervision Tiiese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

Aiter initially reporting to the probation office, you wiii receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly ieave tiie federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that lie or she observes in plain view.

You must work full time (at ieast 30 hours per week) at a lawqu type of empioyment, uniess the probation officer excuses you from
doing so. if you do not have full-time employment you must try to find iiiii-time empioyment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or yourjob
i'esponsibiiities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingiy communicate or interact with that person without first getting the permission of the
probation officer. ~

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers].

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction ri`he probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of'fice Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei'vi'ew ofProboti'ori and Siiperw`sed
Releose Condi`ti`ons, avaiiabie at: www.uscouits.gov.

Defendant‘s Signature __ __ Date

 

 

 

NDI*‘L 245B (Rcv_ l l/i 6) .ludgincnt in a Criniiiial Case

Slicet 3D _ St:pcrvised Release

Judgment:-Page 5 of _ __ 7

DEFENDANT: IUSTlN E. WOERNER
CASE NUl\'[BER: 3:18cr9()-005/MCR

l.

SPECIAL CONDITIONS OF SUPERVISION

You will be evaluated for substance abuse and mental heaith and referred to treatment as determined
necessary through an evaluation processl Treatment should include participation in a Cognitive
Behavior Therapy pro gram.

You will submit your person, property, residence or vehicie, to a search conducted by a United States
probation officer Failure to submit to a search may be grounds for revocation of reiease You must
Warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct 'a search pursuant to this condition only when reasonable suspicion exists that you
have violated a condition of your supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable manner

 

NDFL 24533 (Rev. ]f/l 6) judgment in aCriminai Case
Slicct 5 j Criminai Monetary Penaities

 

Judgmcnl_Page 6 7 w of 7 _ _
DEFENDANT: JUSTIN E. WOERNER
CASE NUMBER: 3 : l SchU-(}OS/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment*" Fine Restitution
TOTALS $ 600.00 $ 0 ~» none $ 0 ~ waived $ 0 - none
|:l The determination of restitution is deferred untii 7 . An Amended Judgmenf in n Criminaf Case (AO 245€) vvill be entered

after such determination
l:l 'l`he defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, uniess specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

Narne of Payee Total Loss**" Restitution Ordered Priority or Percentage
ToTALs ' $ _ _ ___ $

|:l Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to lS U.S.C. § 36{2(t). All of the payment options on Siieet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(§,).

l:l The court determined that the defendant does not have the ability to pay interest audit is ordered that:

|:| the interest requirement is waived for the |:| fine l:| restitution

l:l the interest requirement for the \:l fine l:| restitution is modified as foiiows:

* Justice for Victims of Trafticking Act of 20 15, Pub. L. No. il¢t£l
** Findings for the totai amount of iosses are required under Chapters 109A, iiO, il()A, and 113A of 'l`itle 18 for offenses committed on or
after September 13, i994, but before Apri123, 1996.

 

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 j Sciiedule of Payments

 

ludgment - Page 7 of _ _7
DEFENDANT: IUSTTN E. WOERNER
CASE NUM:BER: 3 : i 8cr90-005fMCR

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ __ __§Q0.00 __ Special Monetary Assessment, due immediately

l:| not later than

,or
|::| in accordance with |:l C, |:| D, l:l E,or |:| Fbelow;or

 

B |:| Payment to begin immediately (may be combined with |::l C, l:l D, or |:| F below); or
C [::| Payment in equal (e. g., i¢)eekly. monthly, quarter Iy) installments of $ over a period of
j (e. g, months or yea:s), to commence _ ___(e. g., 30 or 60 dcn)s) after the date of this judgment; or
D l:l Payrnent in equal __ _ (e. g., weekly, monfh{y, quarterly) installments Of $ OVel‘ a period Of
(e g., .'aomhs 01 yea:s), to commence (e g, 30 or 60 days) aftei release nom imprisonment to a
term of supervision; or
E l:l Payment during the tenn of supervised release will commence within __ (e g, 30 or 60 days) alter release from

imprisonment The court wili set the payment plan based on an assessment of the defendant’ s ability to pay at that time; 01

P ]:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federai Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk cf the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:I Joint and Several

Defendant and Co~Defendant Naines and Case Nurnbers (includr'ng deJ@ndanr number;), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

:l The defendant shall pay the cost of prosecution
f:| The defendant shall pay the following court cost(s):

|:| The defendant shall forfeit the defendant’s interest in the following property to the Unlted States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

 

